         Case 1:20-cv-02289-DLC Document 22 Filed 04/30/20 Page 1 of 17




                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK
__________________________________________
                                           )
SHAWMUT WOODWORKING & SUPPLY,              )
INC. d/b/a SHAWMUT DESIGN AND              )
CONSTRUCTION                               )
                                           ) Case No.: 20-cv-2289 (DLC)
       Plaintiff,                          )
                                           ) FIRST AMENDED COMPLAINT
v.                                         )
                                           )
STARBUCKS CORPORATION d/b/a                )
STARBUCKS COFFEE COMPANY                   )
                                           )
       Defendant.                          )
__________________________________________)

        Shawmut Woodworking & Supply, Inc. d/b/a Shawmut Design and Construction

(“Shawmut”), by and through its undersigned counsel, in accordance with this Court’s Order

dated April 8, 2020, for its Amended Complaint against defendant Starbucks Corporation d/b/a

Starbucks Coffee Company (“Starbucks”), alleges as follows:

                                          PARTIES

        1.    Shawmut is a Massachusetts corporation whose principal place of business is

located at 560 Harrison Avenue, Boston, Massachusetts 02118. At all relevant times, Shawmut

was duly authorized and licensed to perform general contracting services in the State of New

York.

        2.    Upon information and belief, Starbucks is a Washington corporation with a

principal place of business located at 2401 Utah Avenue South, Suite 800, Seattle, Washington

98134, whose agent for service of process in New York is The Prentice-Hall Corporation

System, Inc., 80 State Street, Albany, New York 12207.
          Case 1:20-cv-02289-DLC Document 22 Filed 04/30/20 Page 2 of 17




                                   JURISDICTION AND VENUE

         3.     This Court has subject matter jurisdiction under 28 U.S.C. § 1332 because there is

diversity of citizenship between Shawmut and Starbucks, and the amount in controversy exceeds

$75,000 (not including interest and costs).

         4.     Venue is proper in this District under 28 U.S.C. § 1391(a) because Starbucks has

a place of business located in this District, all of the events giving rise to Shawmut’s claims

occurred in this District, and the contract at issue provides, in relevant part, that

        any legal action brought under or in connection with the subject matter of this
        Contract shall be brought only in the United States District Court for the Southern
        District of New York or, if such court would not have jurisdiction over the matter,
        then only in a New York State court sitting in the Borough of Manhattan, City of
        New York. Each party submits to the exclusive jurisdiction of these courts and
        agrees not to commence any legal action under or in connection with the subject
        matter of this Contract in any other court or forum.

(Emphasis added.)

                                     FACTUAL ALLEGATIONS

        5.      Shawmut is a general contractor and provided construction services, labor, and

materials to Starbucks for the construction of the Starbucks Reserve ™ New York Roastery and

Tasting Room located at 61 9th Avenue, New York, New York (the “project” or the “Roastery”)

pursuant to a written agreement dated April 3, 2017 (the “Contract”).

        6.      The Roastery is a 3-story, 23,000 square foot space containing five bars – two for

coffee and one each for cocktails, takeaway beans, and pastries – as well as, according to

Starbucks, the largest fully-operational coffee roasting plant in Manhattan.

        7.      On its website, Starbucks touts the Roastery as being a “one-of-a-kind space

[which] features an impressive mix of bars and custom details,” a “spectacular destination,” and

a “space to bring your event to life in a uniquely memorable way.”

        8.      Starbucks drafted the Contract.

                                                   2
iManageDB1\105737\000018\3460428.v1-4/30/20
          Case 1:20-cv-02289-DLC Document 22 Filed 04/30/20 Page 3 of 17




        9.      The Contract had an original Contract Sum of $27,650,182.

        10.     During the course of the project, Shawmut was confronted with countless design

changes implemented by Starbucks that resulted in numerous changes to Shawmut’s contractual

scope of work, significantly delayed the project schedule, and impacted Shawmut’s costs to

complete the project.

        11.     During the course of the project, Starbucks had a team onsite at the Roastery all

day, every day.

        12.     From the project’s commencement and throughout its duration, Starbucks never

stopped designing and redesigning the Roastery and requiring Shawmut to make changes to its

work to accommodate same.

        13.     During the course of the project, Starbucks directed and required Shawmut to

immediately perform the work required by the changes Starbucks implemented to the design and

redesign of the project.

        14.     Shawmut performed all changes to its work directed by Starbucks with Starbucks’

knowledge and consent.

        15.     Pursuant to the Contract, in the event any design-related directives include

changes to Shawmut’s scope of work, the change is to be incorporated by Change Order.

        16.     During the course of the project, Starbucks paid Shawmut for many (but not all)

of the changes to its scope of work without the need for a Change Order as a result of the design

changes implemented by Starbucks.

        17.     The numerous changes to the project implemented by Starbucks impacted

Shawmut’s ability to efficiently sequence and timely perform its work, resulted in project delays,

and significantly increased Shawmut’s subcontract costs and increased the amount of materials

and equipment incorporated into the project.

                                                 3
iManageDB1\105737\000018\3460428.v1-4/30/20
          Case 1:20-cv-02289-DLC Document 22 Filed 04/30/20 Page 4 of 17




        18.     In or about the summer of 2018, Liz Muller, Starbucks’ Chief Design Officer,

took charge of the project on behalf of Starbucks.

        19.     Upon her involvement in the project, Ms. Muller issued two main directives: (1)

she instructed Starbucks and Shawmut to cooperatively work together to do “whatever it takes”

to complete the project with all deliberate speed whereby Shawmut would institute overtime/

double shifts and Starbucks agreed to pay for same; and (2) Starbucks and Shawmut would

refrain from asserting and submitting any written claims against each other.

        20.     As its Chief Design Officer, Ms. Muller, at all times, had actual, apparent, and/or

implied authority to enter into transactions with Shawmut on behalf of Starbucks and to oversee

and direct the project.

        21.     Due to the project delays caused by Starbucks, the parties agreed to adjust the

Contract Time.

        22.     Per the express terms of the Contract, the Contract Time can only be adjusted by

Change Order.

        23.     Due to the project delays caused by Starbucks, the parties agreed to extend the

Contract Time three (3) times during the course of the project, twice by written Change Order

and once without a written Change Order.

        24.     Accordingly, although the Contract required any extension of the Contract Time

to be by written Change Order, the parties agreed to extend the Contract Time – to achieve

Substantial Completion of the project – without the need for a written Change Order.

        25.     Due to the project delays caused by Starbucks, the parties also agreed that

Starbucks would pay for Shawmut and its subcontractors to accelerate their work (premium

time/overtime) (“Acceleration Costs”) to complete the project.

        26.     Starbucks memorialized its agreement to pay Acceleration Costs in writing.

                                                 4
iManageDB1\105737\000018\3460428.v1-4/30/20
          Case 1:20-cv-02289-DLC Document 22 Filed 04/30/20 Page 5 of 17




        27.     Pursuant to the Contract, in the event overtime, double shift work, and/or

additional subcontractors is necessary to achieve Substantial Completion due to no fault of

Shawmut, Shawmut is required to perform its work while a Change Order for those additional

costs is prepared and approved.

        28.     Instead of agreeing to a lump sum Change Order to the Contract for the

Acceleration Costs, Starbucks requested that Shawmut submit a monthly accounting of the actual

Acceleration Costs Shawmut and its subcontractors incurred for Starbucks’ approval and

payment.

        29.     Starbucks memorialized in writing its agreement to pay the actual Acceleration

Costs Shawmut and its subcontractors incurred via the monthly accounting.

        30.     In reliance on Starbucks’ agreement to pay Acceleration Costs, Shawmut and its

subcontractors accelerated their work and provided Starbucks an accounting of the actual

Acceleration Costs they incurred thereafter.

        31.     Starbucks paid Shawmut in full for the Acceleration Costs Shawmut and its

subcontractors incurred in June through September 2018.

        32.     Starbucks paid Shawmut in full for the June through September 2018

Acceleration Costs Shawmut and its subcontractors incurred without requiring execution of a

written Change Order prior to performing the work and incurring the Acceleration Costs.

        33.     On or about September 25, 2018, the parties agreed by Change Order to adjust the

Contract Time, extending the date for Shawmut to achieve Substantial Completion of the project

to October 29, 2018 and Final Completion of the project to November 20, 2018.

        34.     The September 25, 2018 Change Order adjusting the Contract Time included

Shawmut’s costs for the seventeen (17) working days between Substantial Completion and Final

Completion.

                                                 5
iManageDB1\105737\000018\3460428.v1-4/30/20
           Case 1:20-cv-02289-DLC Document 22 Filed 04/30/20 Page 6 of 17




        35.     Even after execution of the Change Order adjusting the Substantial Completion

date to October 29, 2019, Starbucks continued to implement design and redesign changes to the

project.

        36.     On or about September 25, 2018, Starbucks executed a Change Order agreeing to

pay the actual Acceleration Costs Shawmut incurred in October 2018.

        37.     The Change Order projecting Shawmut’s Acceleration Costs for October 2018

expressly noted that Shawmut’s actual costs would be reconciled upon completion of the project.

        38.     In further reliance on Starbucks’ instructions/directions to Shawmut to accelerate

its work and its agreement to pay for same, Shawmut and its subcontractors continued to

accelerate their work in October through December 2018 in order for Starbucks to be able to

open the Roastery to the public as it had planned. Starbucks in fact opened the Roastery on

December 14, 2018.

        39.     Like it did in June through September 2018, Shawmut provided Starbucks an

accounting of the actual Acceleration Costs it and its subcontractors incurred for October

through December 2018 after performing same.

        40.     Notwithstanding Starbucks’ promise, agreement, and prior course of dealing with

Shawmut concerning payment for the Acceleration Costs, Starbucks failed and refused to pay

Shawmut and its subcontractors for the actual Acceleration Costs they incurred for October

through December 2018.

        41.     Upon completion of the project, Starbucks failed and refused to pay any of the

Acceleration Costs Shawmut incurred in October 2018.

        42.     Starbucks induced Shawmut and its subcontractors to reasonably rely on

Starbucks’ representations that it would pay Shawmut and its subcontractors the actual

Acceleration Costs incurred to entice them into accelerating their work. Only after Shawmut

                                                 6
iManageDB1\105737\000018\3460428.v1-4/30/20
          Case 1:20-cv-02289-DLC Document 22 Filed 04/30/20 Page 7 of 17




achieved Substantial Completion of the project and Starbucks had beneficial use of the Roastery

space, did Starbucks fail to pay Shawmut and its subcontractors for their actual acceleration

costs.

         43.    Shawmut substantially completed the project on October 29, 2018.

         44.    Starbucks took full possession of the Roastery on October 29, 2018.

         45.    Thereafter, per Starbucks’ instruction and direction, Shawmut performed punch

list work and additional/extra work at the request and direction of Starbucks during abbreviated

shifts at night in order to prevent any disruption to or interference with Starbucks’ use and

possession of the Roastery space.

         46.    Following Substantial Completion, Starbucks continued to implement design and

redesign changes to the project, which Shawmut implemented at the request and direction of

Starbucks at night. For example, among other things, Starbucks requested Shawmut to reroute

and adjust the completed intricate tubular conveyor system installed throughout the ceiling of the

Roastery, to add to and modify piping work previously installed and completed, to modify

baking and roasting equipment previously installed and completed, and to perform additional

labor intensive and specialized carpentry/millwork.

         47.    By taking full possession of the Roastery on October 29, 2018 and limiting

Shawmut’s access to the Roastery to night shift hours, Starbucks prevented Shawmut from

performing the punch list work and the additional work performed at the request and direction of

Starbucks during normal working hours.

         48.    Starbucks agreed to pay Shawmut for the overtime/premium costs Shawmut

would incur in connection with its work outside of normal working hours.




                                                 7
iManageDB1\105737\000018\3460428.v1-4/30/20
          Case 1:20-cv-02289-DLC Document 22 Filed 04/30/20 Page 8 of 17




        49.     Starbucks failed and refused to pay any of the overtime/premium costs Shawmut

incurred in November 2018 as a result of Starbucks’ refusal to allow Shawmut perform its work

during normal working hours.

        50.     Starbucks failed and refused to pay Shawmut in full for the additional/extra work

Starbucks required Shawmut to perform during the course of the project.

        51.     Starbucks failed and refused to pay Shawmut in full for the Acceleration Costs

Starbucks caused Shawmut to incur during the course of the project.

        52.     Starbucks wrongfully and erroneously and/or fraudulently held Shawmut

responsible for certain mechanical failures at the project, which were later determined to be the

sole responsibility of Starbucks.

        53.     Shawmut incurred nearly $250,000 in time and materials addressing the

mechanical failures which were ultimately determined to be attributable to and the responsibility

of Starbucks.

        54.     Starbucks is obligated to pay Shawmut for the costs it incurred addressing the

mechanical failures that were later determined to be the sole responsibility of Starbucks.

        55.     After Shawmut completed the project, Starbucks failed to timely pay Shawmut for

its work on the project pursuant to the provisions of the Contract.

        56.     Pursuant to the Contract, within seven (7) days after receipt of Shawmut’s

Application for Payment, Starbucks shall either issue a Certificate of Payment for such amounts

it determines to be properly due, notify Shawmut in writing of the reasons for withholding

certification in whole or in part, or state that additional time is needed to evaluate Shawmut’s

work and the Application for Payment.

        57.     On or about December 12, 2018, Shawmut submitted to Starbucks Payment

Application No. 17, which pertained to amounts due and owing to Shawmut for November 2018.

                                                 8
iManageDB1\105737\000018\3460428.v1-4/30/20
          Case 1:20-cv-02289-DLC Document 22 Filed 04/30/20 Page 9 of 17




        58.     Starbucks did not address nor acknowledge Shawmut’s Payment Application No.

17 until February 19, 2019.

        59.     On or about January 3, 2019, Shawmut submitted to Starbucks Payment

Application No. 18, which pertained to amounts due and owing to Shawmut for December 2018.

        60.     Starbucks did not address nor acknowledge Shawmut’s Payment Application No.

18 until March 15, 2019.

        61.     On or about January 23, 2019, Shawmut submitted to Starbucks Payment

Application No. 19, which pertained to amounts due and owing to Shawmut for January 2019.

        62.     Starbucks did not address nor acknowledge Shawmut’s Payment Application No.

19 until March 15, 2019.

        63.     Pursuant to the Contract, Starbucks was obligated to make payment of any

certified amount to Shawmut not later than forty-five (45) days following approval of an

Application for Payment.

        64.     After achieving Substantial Completion of the project, Starbucks failed to comply

with its payment obligations of the Contract, rendering payment to Shawmut nearly six (6)

months after Applications for Payment had been approved.

        65.     During the course of the project, Shawmut apprised Starbucks of all claims it and

its subcontractors possessed against Starbucks as a result of the numerous changes and delays

attributable to Starbucks.

        66.     Upon Shawmut’s completion of the project, Starbucks and Shawmut held weekly

meetings for purposes of addressing and resolving all outstanding Change Orders and/or claims.

        67.     During these weekly meetings, Starbucks and Shawmut were able to resolve

many (but not all) outstanding Change Orders and/or claims.



                                                9
iManageDB1\105737\000018\3460428.v1-4/30/20
          Case 1:20-cv-02289-DLC Document 22 Filed 04/30/20 Page 10 of 17




          68.   In or about March 2019, Starbucks refused to further communicate with

Shawmut, refusing to address and resolve the remaining outstanding Change Orders and/or

claims.

          69.   Starbucks thereafter reneged on agreements it had previously reached with

Shawmut at the completion of the project in connection with certain outstanding Change Orders

and/or claims Shawmut and/or its subcontractors possessed against Starbucks.

          70.   Starbucks waived provisions of the Contract requiring written authorization or

notice of claims.

          71.   Starbucks failed to execute Change Orders for extra and changed work performed

by Shawmut’s subcontractors, and for additional costs incurred by Shawmut in connection

therewith. Shawmut nevertheless performed the Starbucks-directed changed work in good faith

to complete the project, notwithstanding Starbuck’s contractual failure and refusal to execute the

valid change-related documents.

          72.   Shawmut completed in full all extra and changed work Starbucks directed it to

perform during the course of the project in reliance on Starbucks’ promise and agreement to

render payment for same.

          73.   Starbucks induced Shawmut to rely on Starbucks’ agreement to pay Shawmut for

the costs it incurred in connection with the changes to Shawmut’s scope of work Starbucks

directed and caused to the project.

          74.   Shawmut performed $9,533,022 in change order/extra work during the course of

the project.

          75.   Pursuant to the Contract, Shawmut is also entitled to a 6% adjustment of the total

amount of all Change Orders as a fee and general conditions, which Starbucks has failed and

refused to pay to Shawmut.

                                                10
iManageDB1\105737\000018\3460428.v1-4/30/20
           Case 1:20-cv-02289-DLC Document 22 Filed 04/30/20 Page 11 of 17




        76.     The adjusted Contract Sum for the project is $37,183,204.

        77.     To date, Shawmut has been paid $30,628,163.35, leaving a balance due and

owing from Starbucks – after crediting $80,596.09 due to Starbucks – the amount of

$6,474,444.56.

        78.     Despite demand, Starbucks has failed and refused without justification to render

payment to Shawmut of all amounts due and owing on the project.

        79.     As Shawmut achieved Substantial Completion of the project on October 29, 2018,

Starbucks is not entitled to liquidated damages under the Contract. This is evidenced by the fact

that by October 29, 2018 Starbucks had, among other things: (1) taken full possession and

control of the Roastery; (2) applied for and met all conditions required for a temporary

Certificate of Occupancy; and (3) had ample opportunity to inspect Shawmut’s completed work.

        80.     Starbucks opened the Roastery to the public on or about December 14, 2018.

        81.     After Shawmut achieved Substantial Completion of the project, Starbucks failed

to render timely payment to Shawmut in accordance with the terms of the Contract.

        82.     After achieving Substantial Completion, Shawmut completed all punch list work

or was prevented by Starbucks from completing same, and provided all available construction

and payment documents in order to achieve Final Completion.

        83.     Shawmut met and/or Starbucks waived all conditions precedent to Final

Completion of the project, entitling Shawmut to Final Payment under the Contract.

        84.     Starbucks has failed and refused to render Final Payment to Shawmut.

        85.     Starbucks has without basis, wrongfully claimed that Shawmut failed to properly

perform nearly two million dollars of work and that Shawmut owes it millions of dollars in

liquidated damages for failing to achieve Substantial Completion and “Final Completion” of the

project.

                                                11
iManageDB1\105737\000018\3460428.v1-4/30/20
         Case 1:20-cv-02289-DLC Document 22 Filed 04/30/20 Page 12 of 17




        86.     Notwithstanding Starbucks’ allegations set forth in paragraph 85 above, Starbucks

has never identified any work Shawmut failed to perform or defectively performed and has

wrongfully withheld payment from Shawmut of monies which are undisputedly due and owing

to Shawmut.

        87.     The Contract does not entitle Starbucks to liquidated damages for any failure to

achieve Final Completion.

        88.     To the extent there is any ambiguity in the Contract concerning the imposition of

liquidated damages for failing to timely achieve Final Completion of the project (which there is

none) the ambiguity is to be interpreted and construed against Starbucks.

        89.     Starbucks wrongfully deprived Shawmut from receiving all of the benefits of the

Contract.

        90.     Despite the fact that Shawmut constructed and delivered to Starbucks a

magnificent one-of-a-kind space that (prior to the COVID-19 crisis), has been open for business

seven (7) days a week over 12 (12) hours a day for over a year, Starbucks has failed and refused

to render payment to Shawmut for all amounts due and owing under the Contract.

        91.     Starbucks’ wrongful failure to render payment of amounts due and owing to

Shawmut has and will continue to cause Shawmut loss and damage.

                                               COUNT I
                                          (Breach of Contract)

        92.     Shawmut incorporates each of the above allegations as if fully set forth here.

        93.     Shawmut entered into a written Contract with Starbucks to provide services,

labor, and materials in the construction of the project.

        94.     Shawmut substantially completed the project, building a spectacular commercial

space in a good and workmanlike manner and in accordance with the terms of the Contract.


                                                  12
iManageDB1\105737\000018\3460428.v1-4/30/20
         Case 1:20-cv-02289-DLC Document 22 Filed 04/30/20 Page 13 of 17




        95.      Shawmut’s labor and materials were incorporated into the project and improved

the Roastery.

        96.      Starbucks does not possess any valid backcharges against Shawmut in connection

with the labor and materials Shawmut supplied and incorporated into the project.

        97.      Shawmut fully performed its obligations under the Contract, excepting only those

items for which Shawmut was hindered, prevented, and/or excused from performing by

Starbucks’ actions/inaction.

        98.      Shawmut either satisfied all contractual conditions precedent to Starbucks’

obligation to render payment to Shawmut of all amounts due and owing on the project or

Starbucks waived same by its actions/inaction and/or conduct.

        99.      Starbucks materially breached the Contract in multiple instances which include,

but are not limited to, the following:

              a. by failing and refusing to execute change orders for the additional work it directed

    and authorized Shawmut to perform on the project and for failing to pay Shawmut for same;

              b. by failing and refusing to pay Shawmut and its subcontractors for the actual

    Acceleration Costs they incurred and that Starbucks ordered and agreed to pay;

              c. by failing and refusing to timely process applications for payment;

              d. by failing and refusing to timely render payment;

              e. by wrongfully withholding contractual retainage and other monies owed to

    Shawmut under the false premise/pretense that it is entitled to recover liquidated damages

    from Shawmut; and

              f. by wrongfully withholding contractual retainage and other monies owed to

    Shawmut under the false premise/pretense of inflated backcharges for items which it never

    gave proper notice to Shawmut and/or prevented Shawmut from performing and by asserting

                                                  13
iManageDB1\105737\000018\3460428.v1-4/30/20
         Case 1:20-cv-02289-DLC Document 22 Filed 04/30/20 Page 14 of 17




    backcharges for the mechanical system which Starbucks knew was not Shawmut’s

    responsibility.

        100.    To date, an unpaid Contract balance of $6,474,444.56 is due and owing to

Shawmut from Starbucks.

        101.    As a result of Starbucks’ actions and inactions described herein, Shawmut has

been and will continue to be damaged in an amount no less than $6,474,444.56, plus interest, for

which Starbucks is liable to Shawmut.

                                            COUNT II
                      (Breach of the Covenant of Good Faith and Fair Dealing)

        102.    Shawmut incorporates each of the above allegations as if fully set forth here.

        103.    Implied in the Contract is a covenant of good faith and fair dealing in the course

of performance.

        104.    At all times relevant to this matter, Starbucks had a duty to act in good faith and

to diligently honor and perform its obligations under the Contract and deal with Shawmut fairly.

        105.    In bad faith, Starbucks conducted a “bait and switch” with Shawmut by inducing

Shawmut and its subcontractors to accelerate their work with the promise of payment only to

refuse to pay Shawmut and its subcontractors for the work and acceleration costs they incurred

after Shawmut completed the project and turned it over to Starbucks.

        106.    By wrongfully claiming that it is entitled to recover liquidated damages,

Starbucks has engaged in bad faith, failed to honor and perform its obligations under the

Contract, and deal with Shawmut fairly.

        107.    By wrongfully blaming Shawmut for mechanical issues determined to be the sole

responsibility of Starbucks, Starbucks has engaged in bad faith, failed to honor and perform its

obligations under the Contract, and deal with Shawmut fairly.


                                                 14
iManageDB1\105737\000018\3460428.v1-4/30/20
         Case 1:20-cv-02289-DLC Document 22 Filed 04/30/20 Page 15 of 17




        108.    By wrongfully inflating and asserting amorphous backcharges, failing to provide

Shawmut with prior notice of same, and withholding undisputed Contract monies and retainage

owed, Starbucks has engaged in bad faith, failed to honor and perform its obligations under the

Contract, and deal with Shawmut fairly.

        109.    As a result of Starbucks’ breach of the covenant of good faith and fair dealing,

Shawmut has been and will continue to be damaged.

                                                 COUNT III
                                              (Quantum Meruit)

        110.    Shawmut incorporates each of the above allegations as if fully set forth here.

        111.    Shawmut substantially performed its extra work in good faith with the reasonable

expectation that Starbucks would render payment to it for the fair value of same.

        112.    Shawmut and its subcontractors accelerated their work in good faith at Starbucks’

direction and with the reasonable expectation that Starbucks would render payment to it for the

fair value of same.

        113.    Starbucks received the benefit of Shawmut’s work, opened the Roastery to its

customers, and has not paid Shawmut for the benefit Shawmut conferred.

        114.    In the event Shawmut is precluded from recovering under the Contract, Shawmut

is entitled to recover the fair value of the labor, material, equipment, and services it furnished to

Starbucks to construct the project.

        115.    Starbucks is liable to Shawmut under a theory of quantum meruit for the fair

value of the labor, material, equipment, and services Shawmut furnished to it on the project.

                                      PRAYER(S) FOR RELIEF

        WHEREFORE, Shawmut prays for judgment as follows:

    (a) That Starbucks by adjudged and decreed to have breached the Contract;


                                                     15
iManageDB1\105737\000018\3460428.v1-4/30/20
         Case 1:20-cv-02289-DLC Document 22 Filed 04/30/20 Page 16 of 17




    (b) That Starbucks by adjudged and decreed to have breached the covenant of good faith and

        fair dealing implied in the Contract;

    (c) That Shawmut recover damages from Starbucks for all losses recoverable under the

        Contract stemming from Starbucks’ breach of the Contract and the implied covenant of

        good faith and fair dealing;

    (d) Alternatively, that Starbucks be ordered to pay Shawmut the fair value of the labor,

        material, equipment and services that Shawmut provided and conferred upon Starbucks in

        the construction of the Project;

    (e) That Shawmut be awarded pre- and post-judgment interest;

    (f) That Shawmut recover its costs and reasonable attorneys’ fees;

    (g) That Shawmut be awarded such other, further relief as justice may require and the Court

        may deem just and proper.




                                                16
iManageDB1\105737\000018\3460428.v1-4/30/20
         Case 1:20-cv-02289-DLC Document 22 Filed 04/30/20 Page 17 of 17




                                              Respectfully submitted,

                                              PRINCE LOBEL TYE, LLP


                                              By: /s/ Hugh J. Gorman, III

                                              Hugh J. Gorman, III, Esq.
                                              Christopher C. Miller, Esq. (pro hac vice admission
                                              to be filed)
                                              One International Place, Suite 3700
                                              Boston, MA 02110
                                              (617) 456-8000 (phone)
                                              (617) 456-8100 (facsimile)
                                              hgorman@princelobel.com
                                              cmiller@princelobel.com

                                              Seth Natter, Esq.
                                              Natter & Natter
                                              501 Fifth Avenue
                                              New York, NY 10017
                                              (212) 840-8300 (phone)
                                              (212) 302-0295 (facsimile)
                                              snatter@natterrip.com

                                              Counsel for Plaintiff Shawmut Woodworking &
                                              Supply, Inc. d/b/a Shawmut Design and
                                              Construction

                                              Dated: April 30, 2020




                                                17
iManageDB1\105737\000018\3460428.v1-4/30/20
